760 F.2d 238
A. Lamar BYRD, Plaintiff-Appellee,v.DEAN WITTER REYNOLDS, INC., a Delaware corporation,Defendant-Appellant.
No. 83-5736.
United States Court of Appeals,Ninth Circuit.
May 8, 1985.
ORDER

1
Before GOODWIN and TANG, Circuit Judges, and AGUILAR*, District judge.


2
This case is remanded to the district court for further proceedings in conformity with the opinion of the United States Supreme Court in Dean Witter Reynolds Inc. v. Byrd, --- U.S. ----, 105 S. Ct. 1238, 84 L. Ed. 2d 158 (1985).



*
 The Honorable Robert P. Aguilar, United States District Judge for the Northern District of California, sitting by designation